Title: From George Washington to Henry Riddell, 22 February 1774
From: Washington, George
To: Riddell, Henry



Sir
Mount Vernon Febry 22d 1774

Mr Young, hearing me express a desire of Importing Palatines to settle on my Lands on the Ohio, tells me, that, in discoursing of this matter in your company, you suggested an expedient which might, probably, be attended with success; and, if I Inclined to adopt it, wish’d to be inform’d before the sailing of your Ship.
The desire of seating and Improving of my Lands on the Ohio, is founded on interested, as well as Political views; but the intention of importing Palantines for this purpose, was more the effect of sudden, and undigested thought than mature Consideration; because I am totally unacquanted with the manner, as well as expence of doing it; and was led into the notion, principally, from a Report of either this or some other ship of

your’s, being blamed for not taking an offerd freight of these Germans at Forty shillings Sterling—This induced me to think if this charge was not much accumulated by other Expences, that I could fall upon no better expedient to settle my lands with Industrious people, than by such an Importation.
The Terms upon which I have thought of Importing Palatines, or People from Ireland, or Scotland (both of which have been recommended to me) are these—



To Import them at my expence, when they are unable to transport themselves at their own, into this River, and from hence to the Ohio.
To have them in the first case engaged to me under Indenture; In the second, by some other contract equally valid, to become Tenants upon the Terms hereafter mentioned: as without these securities, I would not encounter the Expence, trouble, and hazard of such an Importations. but
To make Matters as easy, and as agreeable as possible to these Emigrants, I will engage on my part, that these Indentures shall be considered in no other light than as a security for reimbursing me every Expence I am run to (with Interest) in importing them—removing them to the Land & supporting them there, till they can raise a Crop for their own subsistance. Giving up the said Indentures, and considering them altogether as freemen and Tenants, so soon as this shall happen; not to each person or Family respectively, but when the whole Accumulated Expence is discharged; as I must for my own safty, consider them as jointly bound to this payment till the Expiration of the Indented Terms, otherwise I must be an inevitable looser by every death, and other Accident; whilst they cannot (in the worst light) be consider’d as more than servants at Large, during the Indented term.
I can also engage to set them down upon as good Land as any in that Country; and, where there is neither house built, nor Land clear’d, will allow them an Exemption of Rent four Years; and, where there is a house Erected, and five Acres of land clear’d and fit for Cultivation, two Years.
I will also engage the Land to them upon lease for Twenty one Years under the usual Covenants; and also at an annual Rent (after the first becomes due) of Four pounds Sterling for each Hundred Acres; allowing each Family to take more or less as Inclination and conv[en]ience may prompt them. And I will

moreover engage to renew the leases at the Expiration of the above Twenty one years; and in like manner at the end of every seven Afterwards, upon an Increased Rent to be agreed on between the Land-lord and tenant; or, in order to fix the matter absolutely, if this shall be more agreeable, the Rent may be Increasd at these periods in Proportion to the increased value of that, or the adjoinining Lands, possessd of equal advantages of soil and Situation.



These are the Terms on which I thought to Import, and Plant People on my Ohio Lands, which are for the Quantity, equal if not superior to any in that Country; laying altogether upon the Ohio or Great Kanhawa; two fine Inland Navigable Rivers (resembling the Rhine in Germany) and abounding in Fish and Wild fowl of all sorts, as the Lands do in wild Meats of the best kind.
From Alexandria to the Navigable waters of ohio along a much frequented road used by Waggon’s, is, according to the computed distance 200 Miles. This Land Carriage if the Inland Navigation of Potomack should be effected, than which I think nothing easier, will be reduced to sixty miles as matters now stand; some say 40; and others are of Opinion to twenty miles; but call it the greater distance, any Commodity made upon any part of these Lands (of mine) may be transported along a very easy water Communication to the Settlement of Red-stone where the Land carriage at this time begins; To say nothing therefore of the advantages of raising stock of all kinds, and Horses, which will carry themselves to Market, and are now and will, from the Nature of things Continue to be in great demand in the Interior parts of this Great Continent; Hemp, Flax, Pottash, Indigo &ca &ca will well afford the Expence of this Land Carriage (admitting it never is reduced) and can be cultivated to Great Advantage on the River bottom’s in that Country, as most, indeed all, of these Lands of mine consist.
Having thus exhibited a general view of my design, I shall now be obliged to you Sir, to Inform me with as much Precission as you can what certainty there is of your ships gowing to Holland? what probable certainty there is of its getting Palatines if it does go there? when they might be expected in this Country? What would be the freight, and as near as you can Judge the

whole Incident Expence attending each person deliverd at Alexandria? And Moreover whether it would be expected that the whole of these Charges (Including freight) should be paid down immediately upon the arrival of the Ship here, as it must Appear rather hard, to make a Certain provision for an uncertain Event.
I was near forgetting to observe that, I should not choose to be Incumberd with a great number of small people (children) because they will add greatly to my trouble and Expence, at the same time that they contribute nothing to my design. I do not however by this mean to be totally exempt from them; but in case of choice, to avoid those Families which have too many of the small fry in them. It may not be amiss further to observe, that I see no prospect of these People being restraind in the smallest degree either in their Civil, or Religious principles; which I take nottice of, because these are Priviledges which mankind are sollicitous to enjoy, and Emigrants must be Anxious to know.
I had wrote to Philadelphia by the last post (previous to the receipt of your Message) for full information of the manner and Charge of Importing these people from Holland. And if your Account in answer to this Letter should prove agreeable to my wishes; I could send a more descriptive Account of the Lands, I want to settle, as well as Copies of the plots and do any other matter or thing which might be judgd necessary to further the design. And am Sir Yr Most Hble Servt

Go: Washington

